Order of the County Court of Westchester county reversing judgment of the City Court of New Rochelle, and judgment of said City Court entered pursuant thereto, reversed on the law and the facts, with costs, and judgment of said City Court, dated April 15, 1931,' reinstated. In our opinion there was no question of law involved in this case and the judgment of the City Court was not contrary to the weight of evidence and should not have been reversed by the County Court. Lazansky, P. J., Young, Kapper, Scudder and Tompkins, JJ., concur.